Citation Nr: 1105418	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  07-34 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1. Entitlement to service connection for a left knee condition.

2. Entitlement to service connection for a left hip condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to March 
1971.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from the January 2006 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada. 

In a September 2009 decision, the Board remanded the Veteran's 
claim of service connection for a left knee and hip disability 
for further examination.  This development has now been 
completed.  Regrettably, as outlined below, an additional remand 
is necessary before appellate review may proceed on this matter.

The Veteran was afforded a Travel Board Hearing before the 
undersigned Veterans Law Judge in March 2008.  A written 
transcript of this hearing was prepared and incorporated into the 
evidence of record.

As a final introductory matter, the Board observes that the 
Veteran has not worked on a regular basis since 2005.  The 
Veteran stated in the March 2008 private medical record that he 
was not employed, and stopped working about two years ago because 
of the pain he was experiencing.  Additionally, the Veteran 
stated at the November 2009 VA examination that 90 percent of his 
job was standing, which he could no longer do by 2005.  While 
cognizant that the Veteran is not currently service connected for 
a knee or hip disability, in light of the actions taken below, 
the Board interprets the aforementioned evidence as raising an 
implicit claim of entitlement to a total disability rating based 
on individual unemployability due to a service-connected 
disability (TDIU).  As that claim has not been developed for 
appellate review, the Board refers it to the RO for appropriate 
action.  
Additionally, the Board notes that the Veteran has asserted on 
the October 2007 VA Form 9 that he was experiencing severe pain 
in his lower back.  The Board interprets the Veteran's statement 
as an implicit claim to reopen his claim for service-connection 
for a low back disability, which was originally denied in the May 
2004 rating decision.  As that claim has not been developed for 
appellate review, the Board refers it to the RO for appropriate 
action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A review of the record discloses further development is necessary 
prior to the adjudication of the Veteran's claim of service 
connection for a left knee and a left hip disability. 

In this case, the Veteran was afforded a VA examination in August 
2007.  The examiner diagnosed the Veteran with minimal 
symmetrical degenerative joint disease (DJD) of the left knee and 
hip.  Additionally, the x-rays of the Veteran's hips showed that 
the Veteran had a minor posttraumatic calcification about the 
right greater trochanter.  The examiner noted that the Veteran's 
gait was altered and he walked with his left foot pointing 
outwardly with a limp.  Furthermore, the examiner noted that 
there was a mild length discrepancy of 2cm with the left leg 
longer than the right, and mild muscle atrophy of the left calf.  
The examiner concluded that the DJD of the Veteran's hip and knee 
were not caused by his service-connected left ankle disability, 
but were due to age.  However, that VA examiner did not comment 
as to whether the Veteran's left knee and hip disabilities were 
aggravated by his service-connected left ankle disability.

Pursuant to the Board's September 2009 remand, the Veteran was 
afforded an additional VA examination in November 2009 to address 
whether any current left knee or hip disability was related to 
his service-connected left ankle disability.  The examiner 
diagnosed the Veteran with mild DJD of the knees and further 
stated that the Veteran did not have a current hip condition.  
The examiner concluded that the Veteran did not currently have 
evidence of a medical condition of the left knee or hip.  
Additionally, he stated that the pain the Veteran complained of 
in his left knee and hip, while medically unexplained, was less 
likely than not caused by or permanently aggravated by his 
service-connected left ankle condition.  However, the examiner 
then stated that the minimal symmetric DJD of the Veteran's knees 
and the lack of significant abnormality of the hips were typical 
for a patient of this age and weight, and the opinion from the 
August 2007 VA examination was sound.  Furthermore, the examiner 
noted that the Veteran had no leg length discrepancy and his 
pelvis was symmetric.  Lastly, the examiner stated that the 
Veteran had some tightening of the calf muscle of the left leg, 
as well as slight atrophy of  the left calf muscles that was part 
of his left ankle condition.  

In a claim for service connection, the requirement of a "current 
disability" is satisfied if a disorder is diagnosed at the time a 
claim is filed or at any time during the pendency of the appeal.  
McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The November 
2009 examiner diagnosed the Veteran with DJD of the knees, but 
then stated that he had no current knee disability.  
Additionally, the examiner stated that the Veteran had no length 
discrepancies, which is contradicted in numerous examination 
reports of the Veteran.  Furthermore, the Veteran has presented 
clinical evidence of  left knee and hip problems.  Thus, 
notwithstanding the November 2009 VA examiner's findings of a 
lack of a current disability, the Board finds that sufficient 
evidence exists to indicate that the Veteran has a left knee and 
hip disability that may be associated with his service-connected 
left ankle disability, thus, triggers the duty to assist.  38 
C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  In addition, the Board points out that the examiner's 
rationale did not address the results of the 2005 MRI reports of 
the left knee and hip, or the January and March 2008 private 
treatment records, which related the Veteran's abnormal gait 
resulting from his service-connected ankle condition as a 
possible cause of the Veteran's knee and hip pain.  Stegall v. 
West, 11 Vet. App. 268 (finding that a remand by the Board 
confers on the appellant the right to compliance with its remand 
orders). 

Accordingly, because the Board finds the November 2009 VA 
examiner's opinion to be incomplete and internally inconsistent, 
the Board finds the opinion to be of little probative value.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed.Cir. 1997) (the Board 
has authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its relationship to 
other items of evidence).  Therefore, the Board finds it 
necessary to remand for an additional VA examination and 
etiological opinion in order to fully and fairly assess the 
merits of the Veteran's claims.  

Accordingly, the case is REMANDED for the following action:

1)	The AMC should arrange for the Veteran to 
undergo an orthopedic VA examination for his 
left knee and hip with an examiner who has 
not previously examined him, if possible, for 
the purpose of ascertaining the etiology of 
any current knee or hip condition.  The 
claims file and a copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the examination.  
All necessary tests should be conducted. 

The examiner should provide a rationale for 
all opinions expressed and reconcile that 
opinion with all pertinent evidence of 
record, including the Veteran's September 
2005 imaging reports of the left knee and 
hip, the January and March 2008 private 
medical records/statements, and the August 
2007 and November 2009 VA examination 
reports.  The VA examiner's opinion should 
specifically state whether it is at least as 
likely as not (50 percent probability or 
greater) that any current left knee or hip 
disability, including degenerative joint 
disease, was caused or aggravated by the 
Veteran's service-connected left ankle 
disability.  Specifically, the examiner 
should comment on the significance of any 
muscle atrophy of the left lower extremity, 
the medical records showing that the Veteran 
has an altered gait and the complaints of 
knee and hip pain in giving the requested 
opinion. 

The examiner must provide a comprehensive 
report including complete rationales for all 
opinions and conclusions reached, citing the 
objective medical findings leading to the 
conclusions.

2)	Following the completion of the foregoing, 
and after undertaking any other development 
it deems necessary, the AMC should 
readjudicate the Veteran's claims, 
considering all applicable laws and 
regulations.  If a claim is denied, the AMC 
should provide the Veteran and his 
representative with a supplemental statement 
of the case and allow an appropriate period 
of time for response.  Thereafter, the claims 
folder should be returned to the Board for 
further appellate review, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



